internal_revenue_service number release date index number ------------------------ ------------------------ ----------------------------- -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-130058-14 date december legend taxpayer --------------------------------------------------------------------- ------------------------------- subsidiary --------------------------------------------------------------------- --------------------------------------- parent investment_partnership partnership a company b company c law firm accounting firm state x state y date date --------------------------------- ----------------------------------------- ---------------------- ------------------------------ ------------------------------ ---------------------------- ----------------------- -------------- --------- --------------------------- --------------------------- plr-130058-14 date date date date date date date year year a b c ---------------------------- --------------------------- ---------------------- ----------------- --------------- -------------------- -------------------- ------- ------- ------ ------ ----- dear --------------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer and subsidiary taxpayer and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat subsidiary as a taxable_reit_subsidiary trs of taxpayer effective as of date facts taxpayer is a limited_liability_company organized under the laws of state x taxpayer represents that it made an election under sec_856 of the code to be treated as a real_estate_investment_trust reit taxpayer was formed by parent on date subsidiary is a corporation organized under the laws of state x and was formed on date plr-130058-14 investment_partnership is a limited_partnership organized under the laws of state x investment_partnership is a privately owned hedge fund sponsor that also manages certain selected private investments investment_partnership primarily provides its services to pooled investment vehicles and invests in private and public equity and fixed income instruments investment_partnership formed parent on date parent a partnership for federal tax purposes owns common units of taxpayer parent serves as the aggregating investment vehicle for investment partnership’s and other third party investors’ investment in taxpayer as a result of certain purchase and contribution transactions that closed on date taxpayer acquired approximately a of the interests in partnership a a limited_liability_company organized under the laws of state x which is treated as a partnership for federal_income_tax purposes partnership a holds a diverse portfolio of wireless communication towers located throughout the united_states the remaining approximately b of the interests in partnership a are owned by certain managers of partnership a management and certain investment funds unrelated to taxpayer although taxpayer purchased approximately a of the interests in partnership a investment_partnership through parent and taxpayer has retained management in most respects partnership a leases space on its towers to a variety of wireless communications providers partnership a holds a majority of its wireless communication towers directly but holds a smaller portion of its towers indirectly through its ownership of i company c a limited_liability_company organized under the laws of state x and ii c of the interests in subsidiary and through its ownership of a of partnership a taxpayer indirectly holds a of the interests in subsidiary partnership a was formed in year to own and operate wireless communication towers from the time of its formation to the time when taxpayer acquired its a interest in it partnership a generally acquired wireless communication towers through acquisitions treated as asset acquisitions for u s federal_income_tax purposes partnership a generally did not acquire interests in entities treated as corporations in the fourth quarter of year management began negotiations with the owners of company b sellers to acquire company b’s portfolio of towers and related assets company b is a subchapter_s_corporation organized under the laws of state y law firm was hired to handle the transaction although the transaction was originally structured as an acquisition of company’s b’s portfolio of assets the transaction was changed to an acquisition of company b’s stock accordingly on date partnership a agreed to purchase c of the stock of company b although investment_partnership business personnel on partnership a’s board were made aware of the pending transaction investment partnership’s and taxpayer’s tax professionals were not notified of the proposed structure of the acquisition of company b plr-130058-14 partnership a formed subsidiary prior to the closing of the sale of company b stock to partnership a sellers and partnership a agreed to assign partnership a’s obligations and rights to subsidiary therefore subsidiary purchased the stock of company b at closing investment partnership’s and taxpayer’s tax professionals were not notified that the sale of company b had been completed resulting in taxpayer holding an indirect a interest in subsidiary without its knowledge neither investment_partnership nor taxpayer has in-house tax professionals instead the general counsel for investment_partnership has responsibility for organizing legal analysis associated with certain investments made by investment_partnership and its co-investors as a result investment_partnership often engages external tax advisors to provide tax-related legal analysis however coordination of tax filings and interactions with external tax accountants is generally handled by investment partnership’s chief operating officer coo not the general counsel investment partnership’s coo is also the vice president of taxpayer accordingly investment_partnership on behalf of taxpayer engages accounting firm and other advisors in an engagement letter between investment_partnership and accounting firm to provide tax compliance and advisory services investment_partnership engaged accounting firm to prepare the year federal and state and local income_tax returns for taxpayer prior to its investment in taxpayer investment_partnership had not made any significant portfolio investment involving a reit and had not used a reit to make a controlling investment in any asset or assets moreover at no time during the acquisition process of company b were investment partnership’s or taxpayer’s tax professionals notified of the proposed transaction in addition partnership a uses a different external auditor and tax_return_preparer than does taxpayer consequently investment_partnership and taxpayer mistakenly did not comprehend the need for making a taxable_reit_subsidiary election for subsidiary within the necessary time period on date accounting firm filed a form_7004 with the internal_revenue_service requesting a six-month extension of the deadline for taxpayer to file its federal_income_tax return for the year tax_year on date in connection with the preparation of the year tax_return for taxpayer accounting firm sent an email to taxpayer’s vice president inquiring about the acquisition of company b and indicating that this could pose certain issues relating to taxpayer in response taxpayer’s vice president initiated various inquiries with partnership a to determine all of the facts and circumstances related to this acquisition and presented them to accounting firm for review by early date accounting firm had concluded that the ownership through partnership a of a of the stock of subsidiary caused taxpayer to fail to satisfy certain reit requirements to rectify the situation taxpayer was informed that it would need to make a taxable_reit_subsidiary election with respect to subsidiary plr-130058-14 taxpayer’s vice president has acknowledged that taxpayer failed to provide sufficient oversight of the tax compliance and reporting for taxpayer and the transactions undertaken at the partnership a level that affect taxpayer’s tax compliance after being informed of their inadvertent error taxpayer’s vice president and investment partnership’s general counsel directed taxpayer and subsidiary to file on date a form_8875 treating subsidiary as a taxable_reit_subsidiary of taxpayer that had an effective date of date and then submit a request under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations that the form_8875 be considered as timely filed for an effective date as of date affidavits on behalf of taxpayer and subsidiary have been submitted as required by sec_301_9100-3 of the regulations taxpayer and subsidiary make the following additional representations the request for relief was filed by taxpayer and subsidiary before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief will not result in taxpayer or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that taxpayer or subsidiary would have had if the election had been timely made taking into account the time_value_of_money taxpayer and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer and subsidiary requested relief and the new position requires or permits a regulatory election for which relief is requested taxpayer and subsidiary did not choose to forgo making the trs election after being informed in all material aspects of the required election and the related tax consequences law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary plr-130058-14 in announcement 2001_1_cb_716 the service announced the availability of form_8875 taxable_reit_subsidiary election the announcement provides that this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of taxpayer accordingly the form_8875 treating subsidiary as a taxable_reit_subsidiary of taxpayer that was filed on date will be considered as timely filed with an effective date of date this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-130058-14 referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of either taxpayer or subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________ julanne allen assistant to the branch chief branch office of the associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
